DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7-12, 14, 16-19 of conflicting Patent No. 11,172,271 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 11,172,271 B2. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example. 
Table 1 illustrates the conflicting claim pairs:

Conflicting Patent No. 11,172,271 B2
1
2
1
4 and 6
7
8
8
9
10
11
Pending Application 17/478898
1
2
3
4
5
6
7
8
9
10


Conflicting Patent No. 11,172,271 B2
12
11
14 and 16
17
17
18
9
19
19
19
Pending Application 17/478898
11
12
13
14
15
16
17
18
19
20


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 11,172,271 B2. Claims 10 and 19 of pending application and claims 11 and 19 in the conflicting Patent No. 11,172,271 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 11,172,271 B2
Claim 1 of Conflicting Application
Serial Number (17/478898)
Claim 1 of Pending Application
1. A method carried out by a computer-implemented system configured for automated generation of banner images, the method comprising: 
1. A method carried out by a computer-implemented system configured for automated generation of banner images, the method comprising: 
receiving a program identifier (PID) associated with a particular media program, the PID identifying for the system the particular media program from among a plurality of media programs known to the system; size, and font color of the particular text.
receiving a set of iconic digital images and corresponding metadata, both associated with a particular media program;
based on the PID, accessing a set of iconic digital images and corresponding metadata associated with the particular media program; selecting a particular iconic digital image on which to place a banner for display of particular text associated with the particular media program, by applying an analytical model of banner-placement criteria to one or more of the iconic digital images of the set of iconic digital images; 
selecting a particular iconic digital image on which to place a banner for display of particular text, by applying an analytical model of banner-placement criteria to one or more of the iconic digital images of the set of iconic digital images;
applying an analytical model for banner generation to the particular iconic digital image and the corresponding metadata to determine each of: (i) dimensions and placement on the particular iconic digital image of a particular bounding box for containing the particular text, (ii) segmentation of the particular text for display within the particular bounding box, and (iii) selection of font, text size, and font color for display of the particular text; and 
applying an analytical model for banner generation to the particular iconic digital image and the corresponding metadata in a plurality of discrete analytical phases to determine parameters specifying a corresponding plurality of data components of a particular banner for the particular iconic image; and
storing, in non-transitory computer-readable memory, the particular iconic digital image and banner metadata specifying the particular text, the determined dimensions and placement on the particular iconic digital image of the particular bounding box, the determined segmentation of the particular text within the particular bounding box, and the determined font, text
storing, in computer-readable memory, the particular iconic digital image and banner metadata specifying the determined parameters.


	










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-12, 16,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20060064716 A1 to Sull in view of US Pub. No. 20170006349 A1 to Song and in further view of US Pub. No. 20190069007 A1 to Bodas
As to claims 1, 10 and 19, Sull discloses a method carried out by a computer-implemented system configured for automated generation of banner images, the method comprising: 
receiving a set of iconic digital images and corresponding metadata, both associated with a particular media program (Sull Fig. 1, 3-5, 7, ¶0297, 0331, receiving a plurality of images and related metadata associated with video program); 
selecting a particular iconic digital image on which to place a banner for display of particular text, by applying an analytical model of banner-placement criteria to one or more of the iconic digital images of the set of iconic digital images (Sull Fig. 1, 3-5, 7, ¶0298, 0302-0303, 0307, 0331-0332, 0335-0341, selecting image to place overlay for display of text by applying analysis, cropping, resizing and visual enhancements of overlay placement); 
applying an analytical model for banner generation to the particular iconic digital image and the corresponding metadata in a plurality of discrete analytical phases to determine parameters specifying a corresponding plurality of data components of a particular banner for the particular iconic image (Sull Fig. 1, 3-5, 7, ¶0298, 0302-0303, 0307, 0331-0332, 0335-0341, applying text processing for text overlay on the image and the related metadata in a plurality of processing steps to determine various properties/positioning that describes the related characteristics of a program of the overlay for the image); and 
Sull does not expressly disclose storing, in computer-readable memory, the particular iconic digital image and banner metadata specifying the determined parameters.
Song discloses storing, in computer-readable memory, the particular iconic digital image (Song Fig. 1-3, ¶0018, 0034, 0094, 0104, storing/caching the resultant image).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sull by storing, in computer-readable memory, the particular iconic digital image as disclosed by Song. The suggestion/motivation would have been in order to store/cache the image that allows quick retrieval without having to recreate the resultant image thereby conserving system resources.
Sull and Song do not expressly disclose storing, in computer-readable memory, banner metadata specifying the determined parameters
Bodas discloses storing, in computer-readable memory, banner metadata specifying the determined parameters (Bodas Fig. 1-3, ¶0024, 0031, 0037-0039, storing in memory the overlay text metadata with determined parameters)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sull and Song by to correlate the user demographics to a timeline of content consumed by the user through the video display unit to generate enhanced content usage metrics, and to communicate the enhanced content usage metrics through the communication interface for delivery to the central content usage analysis computer as disclosed by Bodas. The suggestion/motivation would have been in order to store the banner metadata that allow the system to reuse the banner metadata conserving system resources.
As to claims 2 and 11, Sull discloses wherein the particular text is a title of the particular media program (Sull Fig. 1, 3-5, 7, ¶0298, 0307, title)
As to claims 3 and 12, Sull discloses wherein the plurality of data components of the particular banner comprise: (i) dimensions and placement on the particular iconic digital image of a particular bounding box for containing the particular text (Sull Fig. 1, 3-5, 7, ¶0298, 0302-0303, 0329, 0339-0340, size and location of text on image, Song Fig. 1-3, ¶0106 and Bodas Fig. 1-3, ¶0027, 0030-0034), (ii) segmentation of the particular text for display within the particular bounding box (Sull Fig. 1, 3-5, 7, ¶0298, 0302-0303, 0329, 0339-0340, Song Fig. 1-3, ¶0033 and Bodas Fig. 1-3, ¶0027, 0030-0034, text 210 and 212), and (iii) selection of font, text size, and font color for display of the particular text (Sull Fig. 1, 3-5, 7, ¶0298, 0302-0303, 0329, 0339-0340, font, size color, Song Fig. 1-3, ¶0033 and Bodas Fig. 1-3, ¶0027, 0030-0034).
As to claims 7 and 16, Sull discloses wherein the analytical model for banner generation comprises one or more model components, each of which is at least one of: (i) a machine learning (ML) predictor model trained for predicting one or more data components of a given banner for a given iconic image, or (ii) a rule-based model for determining the one or more data components of a given banner for the given iconic image (Sull Fig. 1, 3-5, 7, ¶0298, 0302-0303, 0307, 0331-0332, 0335-0341, text processing in Fig. 7B).
As to claims 9 and 18, Sull and Bodas discloses applying the analytical model for banner generation to the particular iconic digital image and the corresponding metadata to determine text effects and/or image effects to apply to the particular text (Sull Fig. 1, 3-5, 7, ¶0298, 0338-0340, text style, outline and Bodas Fig. 1-3, ¶0024, 0031, 0037-0039); and further storing the determined text effects and/or image effects in the banner metadata (Bodas Fig. 1-3, ¶0024, 0031, 0037-0039, storing text effects, e.g. bold, in the overlay text metadata).

Allowable Subject Matter
Claims 4-6, 8, 13-15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	



Conclusion
Claims 1-3, 7, 9-12, 16 and 18-19 have been rejected.
Claims 4-6, 8, 13-15, 17 and 20 are objected

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426